Fourth Court of Appeals
                                          San Antonio, Texas

                                    MEMORANDUM OPINION
                                             No. 04-15-00429-CV

                                         IN RE Ronald J. REYES Jr.

                                       Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Karen Angelini, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: September 2, 2015

PETITION FOR WRIT OF MANDAMUS DISMISSED

           Relator filed a petition for writ of mandamus on July 13, 2015. This court granted a

temporary stay of the challenged order and requested a response to the petition on July 16, 2015.

           The parties have advised that the real parties in interest have nonsuited the underlying

action for grandparent access and the case in the trial court has been dismissed. The parties filed a

joint motion to dismiss this mandamus proceeding on August 25, 2015. Accordingly, the

temporary stay previously ordered by this court is lifted, the joint motion to dismiss is granted, and

this original mandamus proceeding is dismissed as moot.


                                                          PER CURIAM



1
 This proceeding arises out of Cause No. 2015-CI-06251, styled In the Interest of P.R.R., A Child, pending in the 73rd
Judicial District Court, Bexar County, Texas, the Honorable Stephani A. Walsh presiding. Judge Walsh rendered the
challenged order on May 8, 2015, which was later reduced to a written order and signed by Judge Karen Pozza.